                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      PRISCILLA L. O’BRIANT
                    3 Nevada Bar No. 010171
                      Priscilla.OBriant@lewisbrisbois.com
                    4 MAYRA SALINAS-MENJIVAR
                      Nevada Bar No. 014607
                    5 Mayra.salinas-menjivar@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 702.893.3383
                      FAX: 702.893.3789
                    8 Attorneys for Defendant
                      Allied Insurance Company of America
                    9
                   10                                    UNITED STATES DISTRICT COURT

                   11                             DISTRICT OF NEVADA, SOUTHERN DIVISION

                   12

                   13 NECHE, LLC, a Nevada Limited Liability               CASE NO. 2:19-cv-01016-APG-VCF
                      Corporation,
                   14                                                      STIPULATION AND ORDER
                                   Plaintiff,                              EXTENDING DEADLINE FOR THE
                   15                                                      FILING OF DEFENDANT ALLIED
                            vs.                                            INSURANCE COMPANY OF
                   16                                                      AMERICA’S RESPONSE TO
                      ALLIED INSURANCE COMPANY OF                          PLAINTIFF’S FIRST AMENDED
                   17 AMERICA, an Ohio Corporation;                        COMPLAINT
                      NATIONWIDE MUTUAL INSURANCE
                   18 COMPANY, an Illinois Corporation,

                   19                      Defendants.

                   20

                   21            IT IS HEREBY STIPULATED AND AGREED, by and between plaintiff NECHE, LLC
                   22 (“Neche” or “Plaintiff”) and defendant ALLIED INSURANCE COMPANY OF AMERICA

                   23 (“Allied” or “Defendant”),1 by and through their respective attorneys of record, that:

                   24            The due date for the Allied’s Response to Plaintiff’s First Amended Complaint, be extended
                   25 by seven (7) days, from March 13, 2020, to March 20, 2020.
                   26
                        1
                   27      Nationwide Mutual Insurance Company has been dismissed as a party in this litigation, and is,
                        therefore, not a party to this stipulation. See ECF No. 28.
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4823-9589-7783.1
ATTORNEYS AT LAW
                    1            Reason for the Extension:

                    2            Because of the complexity of the allegations and claims, including new claim, made in

                    3 Plaintiff’s First Amended Complaint, Defendant needs additional time to prepare its response to

                    4 Plaintiff’s First Amended Complaint. This is the first request to extend this deadline, which is

                    5 made in good faith and not for purposes of delay.

                    6 DATED this 12th day of March, 2020.                     DATED this 12th day of March, 2020.

                    7 MERLIN LAW GROUP, P.A.                              LEWIS BRISBOIS BISGAARD & SMITH           LLP

                    8

                    9 By:      /s/Courtney Brady Abrams                   By:      /s/ Mayra Salinas-Menjivar
                             COURTNEY BRADY ABRAMS, ESQ.                          ROBERT W. FREEMAN, ESQ.
                   10        Admitted Pro Hac Vice                                Nevada Bar No. 3062
                             2999 North 44th Street, Suite 520                    PRISCILLA L. O’BRIANT, ESQ.
                   11
                             Phoenix, Arizona 85018                               Nevada Bar No. 10171
                   12                                                             MAYRA SALINAS-MENJIVAR, ESQ.
                             CURTIS B. COULTER, ESQ.                              Nevada Bar No. 014607
                   13        Nevada Bar No. 03034                                 6385 S. Rainbow Boulevard, Suite 600
                             Law Offices of Curtis B. Coulter PC                  Las Vegas, Nevada 89118
                   14                                                             Attorneys for Defendants
                             403 Hill Street                                      Allied Insurance Company of America
                             Reno, NV 89501
                   15
                             Attorneys for Plaintiff
                   16        Neche, LLC

                   17
                                                                   ORDER
                   18
                                 IT IS SO ORDERED:
                   19                     3-13-2020
                                 DATED: __________
                   20

                   21                                        ____________________________________
                                                             UNITED STATES MAGISTRATE JUDGE
                   22

                   23

                   24

                   25
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4823-9589-7783.1                                  2
